Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571).

Regarding Claim 1. Harrises teaches A martial arts training system comprising (Harrises, abstract, the invention describes a display system comprises a wearable display device for displaying augmented reality content. The display device comprises a display area comprising light redirecting features that are configured to direct light to a user. The display area is at least partially transparent and is configured to provide a view of an ambient environment through the display area. The display device is configured to determine that a reflection of the user is within the user's field of view through the display area. After making this determination, augmented reality content is displayed in the display area with the augmented reality content augmenting the user's view of the reflection. In some embodiments, the augmented
reality content may overlie on the user's view of the reflection, thereby allowing all or portions of the reflection to appear to be modified to provide a realistic view of the user with various modifications made to their appearance.
[0510] In some embodiments, the displayed augmented reality content includes instructional aids. For example, line diagrams or an image of a person may be generated by the display system and overlaid the user's reflection, so that the user may attempt to align themselves with the lines or the corresponding parts of the image, which may be static or may change dynamically to show a particular motion. …  Advantageously, these various types of content may provide real time feedback regarding whether the user is correctly assuming a posture or performing a motion. For example, many sports utilize particular motions or postures that participants seek to emulate. Sports such as weight lifting, yoga, martial arts, dance, etc. may require that the participant's body assume various postures or motions to increase effectiveness and/or reduce the likelihood of injury. The display system may be configured to display images showing these various postures or motions, as discussed above.
Although Harrises didn’t explicitly teach a martial art training system, the AR system displays instructional image content to assist user to achieve correct body motion or postures. The system can be used in sports such as martial arts.):
an eyewear component (Harrises, [0005] In some embodiments, a display system is provided. The display system comprises a wearable display device, which comprises a display area comprising light redirecting features configured to direct light to a user.);
a user interface operatively connected to the eyewear component (Harrises, [0417] The wearable system may, for example, include one or more physical objects which are manipulable by the user to allow input or interaction with the wearable system. These physical objects may be referred to herein as totems. Some totems may take the form of inanimate objects, such as for example, a piece of metal or plastic, a wall, a surface of table. In certain embodiments, the totems may not actually have any physical input structures (e.g., keys, triggers, joystick, trackball, rocker switch). Instead, the totem may simply provide a physical surface, and the wearable system may render a user interface so as to appear to a user to be on one or more surfaces of the totem.); and
a non-transitory, computer-readable medium comprising software instructions that, when executed by at least one processor, causes the at least one processor to execute a martial arts training program viewable via the eyewear component (Harrises, [0005] In some embodiments, a display system is provided. The display system comprises a wearable display device, which comprises a display area comprising light redirecting features configured to direct light to a user. The display area is at least partially transparent and is configured to provide a view of an ambient environment through the display area. The display device also comprises one or more hardware processors and a non-transitory computer-readable storage medium including computer-executable instructions. The instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: determining that a reflection of the user is within the user's field of view through the display area; and subsequently displaying augmented reality content in the display area, the augmented reality content augmenting the reflection.
[0510] In some embodiments, the displayed augmented reality content includes instructional aids. For example, line diagrams or an image of a person may be generated by the display system and overlaid the user's reflection, so that the user may attempt to align themselves with the lines or the corresponding parts of the image, which may be static or may change dynamically to show a particular motion. …  Advantageously, these various types of content may provide real time feedback regarding whether the user is correctly assuming a posture or performing a motion. For example, many sports utilize particular motions or postures that participants seek to emulate. Sports such as weight lifting, yoga, martial arts, dance, etc. may require that the participant's body assume various postures or motions to increase effectiveness and/or reduce the likelihood of injury. The display system may be configured to display images showing these various postures or motions, as discussed above.
The feedback regarding whether the user is correctly assuming a posture or performing a motion, is considered equivalent to a training program.).

Regarding Claim 3. Harrises further teaches The martial arts training system of claim 1, wherein the eyewear component is configured to receive and display three-dimensional images (Harrises, [0367] In some embodiments, the display system may be configured to present a three-dimensional (3D) image of another caller with which a user may interact during a telepresence session. The wearable system may be part of a wearable device that may present a virtual reality (VR), augmented reality (AR), or mixed reality (MR) environment, alone or in combination, for user interaction.).

Regarding Claim 7. Harrises further teaches The martial arts training system of claim 1 further comprising a feedback mechanism accessible by the user interface for receiving feedback from a remote instructor in realtime (Harrises, [0510] In some embodiments, the displayed augmented reality content includes instructional aids. For example, line diagrams or an image of a person may be generated by the display system and overlaid the user's reflection, so that the user may attempt to align themselves with the lines or the corresponding parts of the image, which may be static or may change dynamically to show a particular motion. …  Advantageously, these various types of content may provide real time feedback regarding whether the user is correctly assuming a posture or performing a motion. For example, many sports utilize particular motions or postures that participants seek to emulate. Sports such as weight lifting, yoga, martial arts, dance, etc. may require that the participant's body assume various postures or motions to increase effectiveness and/or reduce the likelihood of injury. The display system may be configured to display images showing these various postures or motions, as discussed above.
[0691-0692], The images captured by the camera may be analyzed, e.g., by a clinician and/or by the display system. In some embodiments, the clinician may be remote from the user and images may be transmitted electronically to the clinician. In some embodiments, the clinician may also be a user of an augmented reality display system as disclosed herein. Optionally, the data obtained by the user's display system may be passed to the clinician 's display system so that the clinician may experience the health analysis as experienced by the user).

Claim 20 is similar in scope as Claim 1 & 7, and thus is rejected under same rationale. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of DeCarlo (US20190091535).

Regarding Claim 2. Harrises fails to explicitly teach, however, DeCarlo teaches The martial arts training system of claim 1 further comprising a database for storing a plurality of training programs accessible by the user interface (DeCarlo, abstract, the invention describes a sporting apparatus, system, method and/or computer program product may provide an electronically and programmably controlled sporting device.
[0059] FIG. 12 depicts a diagram of an exemplary screenshot of an exemplary sport exercise subsystem application, including an exemplary training robot graphical user interface (GUI) interface to robot and goal system of FIG. 1, illustrating exemplary prompts, and exemplary input fields, as well as, exemplary pull down buttons, and keypad selectors, as well as, exemplary pause resume buttons, as well as exemplary save training session, and/or recall saved training session exemplary buttons as may be provided in an exemplary user interface display of one exemplary embodiment;
[0124] In an exemplary embodiment application program 1084 may include an exemplary sport robot, exemplary robot control subsystem program, such as, e.g., but not limited to applications and/or applets and/or web-based applications, etc., as may include, e.g., but not limited to, subsystems for handling any of various robotic control and/or programming and/or robotic running an maintenance environments such as, e.g., but not limited to, various well known robot control software application system environments such as, e.g., but not limited to, industrial robot programming languages, any exemplary FANUC robot control and programming languages, Labview, Robot C, Lego NXT/G, EV3 Labview Programming Environment, etc., and other graphical robot programming environments, etc., according to various exemplary embodiments. According to an exemplary embodiment, a user may program for an x, y, and z direction, a velocity and/or distance of movement of the robot over an exemplary five (5) degrees of freedom of movement. Various pre-programmed scenarios may be stored, and/or accessible, in an exemplary embodiment. Where an exemplary plurality of training programs have been stored, the user may select from one of the stored scenarios, may be assigned a scenario, may be randomly assigned, and/or may be shuffled, etc., according to an exemplary embodiment.
[0210] …Exemplary embodiments can incorporate any of various mixed reality environments including, e.g., hybrid reality, virtual worlds, mixed physical and/or virtual worlds, any of various strata of MR along a virtuality continuum, an/or mediality continuum, and/or reality-virtuality continuum from real environment (RE), to augmented reality (AR), to augmented virtuality (AV), to virtual environment (VE), etc… Exemplary environments can include, e.g., but not be limited to, cave automatic virtual environment (CAVE), head-up display (HUD), head-mounted display (HMD), 
Harrises, [0439] Figure 11 is a process flow diagram of an example of a method 1100 for interacting with a virtual user interface. The method 1100 may be performed by the wearable system described herein.
[0441] At block 1130, the wearable system may send the data to the display from the cloud or the data may be sent from a local database to the display components.).
Harrises and DeCarlo are analogous art, because they both teach head worn device that provides AR/VR content to user for sports/training. DeCarlo further teaches the system provides a plurality of training programs. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises), to further storing a plurality of training programs in the system (taught in DeCarlo), so as to provide user with selection for training in different scenarios (DeCarlo, [0124]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Maltz et al (US20180260024).

Regarding Claim 4. Harrises fails to explicitly teach, however, Maltz teaches The martial arts training system of claim 1, wherein the user interface is integrated into the eyewear component (Maltz, abstract, the invention describes a user-worn eye-tracking device, method, and system. The eye-tracking device may have an outward appearance resembling standard eyeglasses or sunglasses, and may also
comprise a built-in wireless transceiver and an optional optical display. In addition to eye-tracking, the device can allow the user to inconspicuously transmit data by a process in which the user simply moves his or her eyes and/or optionally gazes at various internal or external display targets. The device' s eye tracking system and software track the motion and gaze of the user's eyes, and convert this gaze into eye-position data and/or message symbols and system control commands. The device then transmits any of the resulting eye position data, commands or messages using its
transceiver. In a preferred embodiment, the device is self-contained and operates, when placed on the user's head, without the need of external battery packs or external transceivers.
[0043], in some embodiments, the invention's user interface may be implemented on devices that have an outward appearance resembling standard eyeglasses or sun glasses, such as the devices described in parent application Ser. No. 12/842,315. The invention's user interface described herein may also be implemented on other types of head-mounted or headphone devices, for example on devices having an eyepiece arm that provides both a display and an integrated touchpad. In some embodiments, the user interface methods described herein may also be used to control specially designed augmented reality or virtual reality Goggles- head mounted display screens where the user may not see the outside world or see a virtual or augmented version of the world. Typically the methods described herein will generally be implemented in software, designed to run under one or more microprocessors, on these various types of eyewear devices.).
Harrises and Maltz are analogous art, because they both teach head worn device that provides AR/VR content to user. Harrises further teaches using the head worn device in a sports/martial art training system, in which user can interact with other user/instructor through user interface. Maltz further teaches user interface integrated in the head worn device. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises), to further implement the integrated user interface to the head worn device (taught in Maltz), so as to provide user with an all-in-one head worn device for AR/VR environment without having to carry external input devices. 

Claims 5, 8, 11, 14-15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Border et al (US20120242678).

Regarding Claim 5. Harrises fails to explicitly teach, however, Border teaches The martial arts training system of claim 1, wherein the user interface is wirelessly connected to the eyewear component (Border, abstract, the invention describes an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The image source includes an auto-brightness control that controls the brightness of the displayed content based on the brightness in the environment.
[0299] In one embodiment, the wireless telecommunications may include a capability for a 3G or 4G network and may also include a wireless internet capability. In order for an extended life, the augmented reality eyepiece or glasses may also include at least one lithium-ion battery, and as discussed above, a recharging capability. The recharging plug may comprise an AC/DC power converter and may be capable of using
multiple input voltages, such as 120 or 240 VAC. The controls for adjusting the focus of the adjustable focus lenses in one embodiment comprises a 2D or 3D wireless air mouse or other non-contact control responsive to gestures or movements of the user. A 2D mouse is available from Logitech, Fremont, Calif., USA. A 3D mouse is described herein, or others such as the Cideko AVK05 available from Cideko, Taiwan, R.O.C, may be used.).
Harrises and Border are analogous art, because they both teach head worn device that provides AR/VR content to user. Harrises further teaches using the head worn device in a sports/martial art training system, in which user can interact with other user/instructor through user interface. Border further teaches user interface such as a wireless air mouse interacting with the head worn device. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises), to further implement the wireless air mouse to the head worn device (taught in Border), so as to provide user with a user interface using gesture to interact with AR/VR environment. 

Regarding Claim 8. The combination of Harrises and Border further teaches An augmented reality martial arts training system (Harrises, abstract, the invention describes a display system comprises a wearable display device for displaying augmented reality content. The display device comprises a display area comprising light redirecting features that are configured to direct light to a user. The display area is at least partially transparent and is configured to provide a view of an ambient environment through the display area. The display device is configured to determine that a reflection of the user is within the user's field of view through the display area. After making this determination, augmented reality content is displayed in the display area with the augmented reality content augmenting the user's view of the reflection. In some embodiments, the augmented reality content may overlie on the user's view of the reflection, thereby allowing all or portions of the reflection to appear to be modified to provide a realistic view of the user with various modifications made to their appearance.
[0510] In some embodiments, the displayed augmented reality content includes instructional aids. For example, line diagrams or an image of a person may be generated by the display system and overlaid the user's reflection, so that the user may attempt to align themselves with the lines or the corresponding parts of the image, which may be static or may change dynamically to show a particular motion. …  Advantageously, these various types of content may provide real time feedback regarding whether the user is correctly assuming a posture or performing a motion. For example, many sports utilize particular motions or postures that participants seek to emulate. Sports such as weight lifting, yoga, martial arts, dance, etc. may require that the participant's body assume various postures or motions to increase effectiveness and/or reduce the likelihood of injury. The display system may be configured to display images showing these various postures or motions, as discussed above.
Although Harrises didn’t explicitly teach a martial art training system, the AR system displays instructional image content to assist user to achieve correct body motion or postures. The system can be used in sports such as martial arts.) comprising:
an eyewear component comprising a display (Harrises, [0005] In some embodiments, a display system is provided. The display system comprises a wearable display device, which comprises a display area comprising light redirecting features configured to direct light to a user.);
at least one wearable component (Border, [0299] In one embodiment, the wireless telecommunications may include a capability for a 3G or 4G network and may also include a wireless internet capability. In order for an extended life, the augmented reality eyepiece or glasses may also include at least one lithium-ion battery, and as discussed above, a recharging capability. The recharging plug may comprise an AC/DC power converter and may be capable of using multiple input voltages, such as 120 or 240 VAC. The controls for adjusting the focus of the adjustable focus lenses in one embodiment comprises a 2D or 3D wireless air mouse or other non-contact control responsive to gestures or movements of the user. A 2D mouse is available from Logitech, Fremont, Calif., USA. A 3D mouse is described herein, or others such as the Cideko AVK05 available from Cideko, Taiwan, R.O.C, may be used.
Air mouse is a wearable component.);
a user interface operatively connected to the eyewear component and the at least one wearable component (Border, [0352] In embodiments, the wearer may have a plurality of position sense devices mounted on their body. For instance, and in continuation of the preceding example, the wearer may have position sense devices mounted on a plurality of points on the hand, such as with individual sensors on different fingers, or as a collection of devices, such as in a glove. In this way, the aggregate sense command information from the collection of sensors at different locations on the hand may be used to provide more complex command information. For
instance, the wearer may use a sensor device glove to play a game, where the glove senses the grasp and motion of the user's hands on a ball, bat, racket, and the like, in the use of the present disclosure in the simulation and play of a simulated game. In embodiments, the plurality of position sense devices may be mounted on different parts of the body, allowing the wearer to transmit complex motions of the body to the eyepiece for use by an application.
Harrises, [0417] The wearable system may, for example, include one or more physical objects which are manipulable by the user to allow input or interaction with the wearable system. These physical objects may be referred to herein as totems. Some totems may take the form of inanimate objects, such as for example, a piece of metal or plastic, a wall, a surface of table. In certain embodiments, the totems may not actually have any physical input structures (e.g., keys, triggers, joystick, trackball, rocker switch). Instead, the totem may simply provide a physical surface, and the wearable system may render a user interface so as to appear to a user to be on one or more surfaces of the totem.); and
a non-transitory, computer-readable medium comprising software instructions that, when executed by at least one processor, causes the at least one processor to execute a martial arts training program viewable on the display of the eyewear component (Harrises, [0005] In some embodiments, a display system is provided. The display system comprises a wearable display device, which comprises a display area comprising light redirecting features configured to direct light to a user. The display area is at least partially transparent and is configured to provide a view of an ambient environment through the display area. The display device also comprises one or more hardware processors and a non-transitory computer-readable storage medium including computer-executable instructions. The instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: determining that a reflection of the user is within the user's field of view through the display area; and subsequently displaying augmented reality content in the display area, the augmented reality content augmenting the reflection.
[0510] In some embodiments, the displayed augmented reality content includes instructional aids. For example, line diagrams or an image of a person may be generated by the display system and overlaid the user's reflection, so that the user may attempt to align themselves with the lines or the corresponding parts of the image, which may be static or may change dynamically to show a particular motion. …  Advantageously, these various types of content may provide real time feedback regarding whether the user is correctly assuming a posture or performing a motion. For example, many sports utilize particular motions or postures that participants seek to emulate. Sports such as weight lifting, yoga, martial arts, dance, etc. may require that the participant's body assume various postures or motions to increase effectiveness and/or reduce the likelihood of injury. The display system may be configured to display images showing these various postures or motions, as discussed above.
The feedback regarding whether the user is correctly assuming a posture or performing a motion, is considered equivalent to a training program.).
The reasoning for combination of Harrises and Border is the same as described in Claim 5.

Regarding Claim 11. The combination of Harrises and Border further teaches The augmented reality martial arts training system of claim 8 further comprising a feedback mechanism accessible by the user interface for receiving feedback from an instructor remotely in real-time  (Harrises, [0510] In some embodiments, the displayed augmented reality content includes instructional aids. For example, line diagrams or an image of a person may be generated by the display system and overlaid the user's reflection, so that the user may attempt to align themselves with the lines or the corresponding parts of the image, which may be static or may change dynamically to show a particular motion. …  Advantageously, these various types of content may provide real time feedback regarding whether the user is correctly assuming a posture or performing a motion. For example, many sports utilize particular motions or postures that participants seek to emulate. Sports such as weight lifting, yoga, martial arts, dance, etc. may require that the participant's body assume various postures or motions to increase effectiveness and/or reduce the likelihood of injury. The display system may be configured to display images showing these various postures or motions, as discussed above.
[0691-0692], The images captured by the camera may be analyzed, e.g., by a clinician and/or by the display system. In some embodiments, the clinician may be remote from the user and images may be transmitted electronically to the clinician. In some embodiments, the clinician may also be a user of an augmented reality display system as disclosed herein. Optionally, the data obtained by the user's display system may be passed to the clinician 's display system so that the clinician may experience the health analysis as experienced by the user).

Regarding Claim 14. The combination of Harrises and Border further teaches The augmented reality martial arts training system of claim 8, wherein the user interface is integrated into the at least one wearable component  (Border, abstract, the invention describes an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The image source includes an auto-brightness control that controls the brightness of the displayed content based on the brightness in the environment.
[0299] In one embodiment, the wireless telecommunications may include a capability for a 3G or 4G network and may also include a wireless internet capability. In order for an extended life, the augmented reality eyepiece or glasses may also include at least one lithium-ion battery, and as discussed above, a recharging capability. The recharging plug may comprise an AC/DC power converter and may be capable of using
multiple input voltages, such as 120 or 240 VAC. The controls for adjusting the focus of the adjustable focus lenses in one embodiment comprises a 2D or 3D wireless air mouse or other non-contact control responsive to gestures or movements of the user. A 2D mouse is available from Logitech, Fremont, Calif., USA. A 3D mouse is described herein, or others such as the Cideko AVK05 available from Cideko, Taiwan, R.O.C, may be used.
Therefore, the wearable component air mouse is also a user interface to interact with the eyepiece.).

Regarding Claim 15. The combination of Harrises and Border further teaches The augmented reality martial arts training system of claim 8, wherein the user interface comprises a memory element (Harrises, [0005] In some embodiments, a display system is provided. The display system comprises a wearable display device, which comprises a display area comprising light redirecting features configured to direct light to a user. The display area is at least partially transparent and is configured to provide a view of an ambient environment through the display area. The display device also comprises one or more hardware processors and a non-transitory computer-readable storage medium including computer-executable instructions.).

Regarding Claim 17. The combination of Harrises and Border further teaches  The augmented reality martial arts training system of claim 8, wherein the at least one wearable component is a pair of gloves (Harrises, [0435] Figure 10 is a process flow diagram of an example of a method 1050 for determining user input to a wearable system. In this example, the user may interact with a totem. The user may have multiple
totems. For example, the user may have designated one totem for a social media application, another totem for playing games, etc. At block 1010, the wearable system may detect a motion of a totem. The movement of the totem may be recognized through the user's FOV camera or may be detected through sensors (e.g., haptic glove, image sensors, hand tracking devices, eye-tracking cameras, head pose sensors, etc.).).

Regarding Claim 19. The combination of Harrises and Border further teaches The augmented reality martial arts training system of claim 8, wherein the user interface is wirelessly connected to the eyewear component  (Border, abstract, the invention describes an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The image source includes an auto-brightness control that controls the brightness of the displayed content based on the brightness in the environment.
[0299] In one embodiment, the wireless telecommunications may include a capability for a 3G or 4G network and may also include a wireless internet capability. In order for an extended life, the augmented reality eyepiece or glasses may also include at least one lithium-ion battery, and as discussed above, a recharging capability. The recharging plug may comprise an AC/DC power converter and may be capable of using
multiple input voltages, such as 120 or 240 VAC. The controls for adjusting the focus of the adjustable focus lenses in one embodiment comprises a 2D or 3D wireless air mouse or other non-contact control responsive to gestures or movements of the user. A 2D mouse is available from Logitech, Fremont, Calif., USA. A 3D mouse is described herein, or others such as the Cideko AVK05 available from Cideko, Taiwan, R.O.C, may be used.).
The reasoning for combination of Harrises and Border is the same as described in Claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Nakade et al (US20220222881).

Regarding Claim 6. Harrises fails to explicitly teach, however, Nakade teaches The martial arts training system of claim 1, wherein the eyewear component further comprises at least one proximity sensor (Nakade, abstract, the invention describes a video display device for displaying a video of distributed content and an avatar, which is a computer-generated image, on a display screen to overlap each other, includes: a communication processing unit connected to a network; an avatar generation processing unit that generates an avatar of another person from avatar information received through the communication processing unit; a movement information detection processing unit that detects movement information of a continuous movement associated with the video of the content received through the communication processing unit; a display unit that displays the content received through the communication processing unit; and a control unit. The avatar generation processing unit generates an avatar by adding the movement information detected by the movement information detection processing unit to a movement of the generated avatar. The control unit displays the avatar generated by the avatar generation processing unit on the display unit to overlap the content.
[0028] In FIG. 1, the first user 10A wearing an HMD 11A, which is a video display device, and the second user 10B wearing an HMD 11B are connected to a network 13 through a wireless router 12A and a wireless router 128, respectively. A distribution server 14 and a management server 15 are connected to the network 13.
[0046] The sensor device 5 is a sensor group of various sensors for detecting the state of the HMD 1. The sensor device 5 is configured to include a GPS (Global Positioning System) receiving unit 51, a geomagnetic sensor unit 52, a distance sensor unit 53, an acceleration sensor unit 54, and a gyro sensor unit 55. Due to the sensor group, it is possible to detect the position, inclination, direction, movement, and the like of the HMD 1. In addition, the HMD 1 may further include other sensors, such as an illuminance sensor and a proximity sensor. In addition, if a device paired with these
sensors is attached to the hand or arm, the movement of the hand or arm can be detected. By comprehensively utilizing the sensor group, it is possible to detect movements, such as clapping hands, waving the neck or hands, raising and lowering hands, standing, sitting, stepping, and jumping.).
Harrises and Nakade are analogous art, because they both teach head worn device that provides AR/VR content to user. Harrises further teaches using the head worn device in a sports/martial art training system, in which user can interact with other user/instructor through user interface. Nakade further teaches HMD comprising proximity sensors. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises), to further implement the HMD comprising proximity sensors (taught in Nakade), so as to detect movements such as clapping hands, waving the neck or hands, raising and lowering hands, standing, sitting, stepping and jumping (Nakade, [0046]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Border et al (US20120242678) further in view of Kudirka et al (US20180256962).

Regarding Claim 9. The combination of Harrises and Border fails to explicitly teach, however, Kudirka teaches The augmented reality martial arts training system of claim 8, wherein the martial arts training program is viewable in real-time (Kudirka, abstract, the invention describes a mixed reality sport simulation and training system that can use, along with a user's existing standard sports equipment, a launch monitor to track the initial positional data, spin and acceleration of a sport object, and simulate the complete object path and location or use complete object tracking data and displays the actual object path and location. Mixed reality glasses allow the display of object tracking data over the real world view and/or an immersive display of a simulated world view, depending on the user's head or view position. Sport simulation graphical views can include various options, including simulated or panoramic photographic views of a sports field, court, etc., simulated graphics and data superimposed over a real world view, or simple object tracking data superimposed over a real world view at any location.
[0032] As mentioned above, the system can include a stand-alone ball launch monitor 200 (FIG. 7) to track the ball's position, speed and other pertinent data to provide an accurate representation and simulation of the ball flight and landing profile. The user's mixed reality glasses 100 display in real-time (i.e., immediately after the ball is hit) the ball position, speed and other pertinent data and provide an accurate graphical representation and simulation of the ball flight and landing profile. An example of a launch monitor is shown in FIGS. 5 and 6. Today there are several manufacturers of off-the-shelf ball launch monitors that use different technologies to track and provide data parameters, including companies such as FlightScope, Trackman, Foresight Sports and Ernest Sports, etc.).
Harrises, Border and Kudirka are analogous art, because they all teach head worn device that provides AR/VR content to user. Harrises and Kudirka both teach using the head worn device in a sports/martial art training system, in which user can interact with other user/instructor through user interface. Kudirka further teaches displaying sports training content in real-time. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises and Border), to further display sports training content in real-time using the head worn device (taught in Kudirka), so as to provide user with immediate feedback and/or training during the sports (Kudirka, [0032]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Border et al (US20120242678) further in view of DeCarlo (US20190091535).

Regarding Claim 10. The combination of Harrises and Border fails to explicitly teach, however, DeCarlo teaches The augmented reality martial arts training system of claim 8 further comprising a database for storing a plurality of training programs accessible by the user interface (DeCarlo, [0124] … Where an exemplary plurality of training programs have been stored, the user may select from one of the stored scenarios, may be assigned a scenario, may be randomly assigned, and/or may be shuffled, etc., according to an exemplary embodiment.
Harrises, [0439] Figure 11 is a process flow diagram of an example of a method 1100 for interacting with a virtual user interface. The method 1100 may be performed by the wearable system described herein.
[0441] At block 1130, the wearable system may send the data to the display from the cloud or the data may be sent from a local database to the display components.).
Harrises, Border and DeCarlo are analogous art, because they all teach head worn device that provides AR/VR content to user for sports/training. DeCarlo further teaches the system provides a plurality of training programs. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises and Border), to further storing a plurality of training programs in the system (taught in DeCarlo), so as to provide user with selection for training in different scenarios (DeCarlo, [0124]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Border et al (US20120242678) further in view of Yang et al (US20130225305).

Regarding Claim 12. The combination of Harrises and Border fails to explicitly teach, however, Yang teaches The augmented reality martial arts training system of claim 11, wherein the feedback is a correction of a martial arts move (Yang, abstract, the invention describes an expanded 3D space-based virtual sports simulation system. The expanded 3D space-based virtual sports simulation system includes: a plurality of user tracking devices configured to track a user's body motion; a first display device configured to display a first image including content; a second display device configured to display a second image including an image of the user's body motion
tracked through the user tracking devices; and a control unit configured to set image display spaces of the respective display devices such that physical spaces for displaying an image including a 3D image are divided or shared among the respective display devices, and to provide images to the respective display devices according to a scenario.
[0063] For example, as illustrated in FIG. 6A, the system 1 informs the user of attaching the user interface (for example, vibration band). When the user attaches the user interface as illustrated in FIG. 68, the system 1 may provide visual, voice and haptic feedback so that the user can correct postures at a specific moment and position as illustrated in FIG. 6C. FIG. 6C illustrates an example in which haptic feedback is provided, as indicated by reference numeral 620, when it is determined that the user's posture is inappropriate because the user's body motion does not match the motion of the virtual human model as indicated by reference numeral 630. As indicated by reference numeral 640 of FIG. 40, the user can accept the feedback and correct the posture.).
Harrises, Border and Yang are analogous art, because they all teach head worn device that provides AR/VR content to user for sports/training. Yang further teaches the system provides feedback for user to correct his/her sports posture. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises and Border), to further provide user with feedback to correct posture (taught in Yang), so as to provide user with accurate guidance for sports that requires an accurate body motion (Yang, [0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Border et al (US20120242678) further in view of Nakade et al (US20220222881).

Regarding Claim 13. The combination of Harrises and Border fails to explicitly teach, however, Nakade teaches The augmented reality martial arts training system of claim 8, wherein the at least one wearable component comprises at least one proximity sensor (Nakade, abstract, the invention describes a video display device for displaying a video of distributed content and an avatar, which is a computer-generated image, on a display screen to overlap each other, includes: a communication processing unit connected to a network; an avatar generation processing unit that generates an avatar of another person from avatar information received through the communication processing unit; a movement information detection processing unit that detects movement information of a continuous movement associated with the video of the content received through the communication processing unit; a display unit that displays the content received through the communication processing unit; and a control unit. The avatar generation processing unit generates an avatar by adding the movement information detected by the movement information detection processing unit to a movement of the generated avatar. The control unit displays the avatar generated by the avatar generation processing unit on the display unit to overlap the content.
[0028] In FIG. 1, the first user 10A wearing an HMD 11A, which is a video display device, and the second user 10B wearing an HMD 11B are connected to a network 13 through a wireless router 12A and a wireless router 128, respectively. A distribution server 14 and a management server 15 are connected to the network 13.
[0046] The sensor device 5 is a sensor group of various sensors for detecting the state of the HMD 1. The sensor device 5 is configured to include a GPS (Global Positioning System) receiving unit 51, a geomagnetic sensor unit 52, a distance sensor unit 53, an acceleration sensor unit 54, and a gyro sensor unit 55. Due to the sensor group, it is possible to detect the position, inclination, direction, movement, and the like of the HMD 1. In addition, the HMD 1 may further include other sensors, such as an illuminance sensor and a proximity sensor. In addition, if a device paired with these
sensors is attached to the hand or arm, the movement of the hand or arm can be detected. By comprehensively utilizing the sensor group, it is possible to detect movements, such as clapping hands, waving the neck or hands, raising and lowering hands, standing, sitting, stepping, and jumping.).
Harrises, Border and Nakade are analogous art, because they all teach head worn device that provides AR/VR content to user. Harrises further teaches using the head worn device in a sports/martial art training system, in which user can interact with other user/instructor through user interface. Nakade further teaches HMD comprising proximity sensors. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises and Border), to further implement the HMD comprising proximity sensors (taught in Nakade), so as to detect movements such as clapping hands, waving the neck or hands, raising and lowering hands, standing, sitting, stepping and jumping (Nakade, [0046]). 

Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al (WO2017127571) in view of Border et al (US20120242678) further in view of Lowe et al (US20210093916).

Regarding Claim 16. The combination of Harrises and Border fails to explicitly teach, however, Lowe teaches The augmented reality martial arts training system of claim 8, wherein the at least one wearable component is a belt (Lowe, abstract, the invention describes a novel system and method for performance monitoring of athletes. In an embodiment, the system comprises a plurality of sensor modules mounted on different locations of an athlete, wherein at least one of the plurality of sensor modules is a master sensor module configured to interconnect with all other sensor modules to
collect performance data for transmission to a computer system configured to collect the performance data. In an embodiment, a sensor module is housed in a cavity of a blade holder in at least one skate of a pair of skates worn by a hockey player. 
[0008] In another example embodiment, the circuit board may further include a wireless transceiver module for short range communications. For example, short-range communications including Bluetooth™, Wi-Fi™, or UWB, may be used to connect sensors in an embodiment including a pair of skates, and may further enable connection and coordination with other sensors integrated into other equipment worn by the athlete, for example, such as a helmet, body padding, a waist belt, a chest belt, or a plurality of sensors integrated into various locations on a bodysuit. Sensors integrated into equipment handled by the athlete, for example a hockey or lacrosse stick, may also be in communication and coordination with sensors worn on the athlete's body. In another
embodiment, in addition to motion sensors, biometric sensors that provide measurements of an athlete's physical condition, such as stress level, hydration, heartbeat, oxygen level s, etc., may be integrated to provide data that is correlated to the athlete's motion, position, and acceleration data.).
Harrises, Border and Lowe are analogous art, because they all teach head worn device that provides AR/VR content to user. Harrises further teaches using the head worn device in a sports/martial art training system, in which user can interact with other user/instructor through user interface. Lowe further teaches using sensor integrated on belt to track user’s motion. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the head worn device in a sports/martial art training system (taught in Harrises and Border), to further use integrated belt sensors to track user’s motion (taught in Lowe), so as to accurately detect user’s motion in high speed, high impact team sports (Lowe, [0002]). 

Regarding Claim 18. The combination of Harrises, Border and Lowe further teaches The augmented reality martial arts training system of claim 8, wherein the at least one wearable component is a pair of footwear (Lowe, [0007] In another example embodiment in the context of hockey, the sensors may be housed in the cavity of a supporting frame located below the athlete's foot, but just above the blade of a skate. In other example embodiments, the sensors may be integrated into footwear, such as cleats or court shoes. The sensors may be integrated into a circuit board having a processor and a memory, and may include one or more accelerometers, one or more gyroscopes, one or more magnetometers, a barometer, and various sensors including, for example, one or more temperature sensors, one or more ranging sensors including a Bluetooth RSSI (Received Signal Strength Indication) between devices, or an UWB (Ultra-Wideband) ranging device, or even one or more optical ranging devices. 
Therefore, sensors integrated on shoes can monitor user’s sports data such as speed, rotation and etc.).
The reasoning for combination of Harrises, Border and Lowe is the same as described in Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/           Primary Examiner, Art Unit 2611